Case 2:19-cv-01272-ODW-JEM Document 91 Filed 06/04/20 Page 1 of 3 Page ID #:1211




  1                                                                                                  O
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   Chris Langer,                                     Case No. 2:19-cv-01272-ODW (JEMx)
 12                        Plaintiff,                   ORDER DENYING MOTION FOR
             v.
 13                                                     LEAVE TO WITHDRAW AS
      Banneret, LLC; H & I Foods Inc.; The              COUNSEL [81]
 14
      Small Café, LLC; and Does 1–10,
 15
                           Defendants.
 16
 17
 18          Michele A. Dobson, counsel for Defendants Banneret, LLC, H & I Foods, Inc.,
 19   and The Small Café, LLC seeks to withdraw as counsel of record as to only Defendant
 20   Banneret, LLC (“Banneret”). (Mot. to Withdraw, ECF No. 81.)1 Local Rule 83-2.3.2
 21   requires an attorney to obtain leave from the Court to withdraw as counsel.
 22   California’s Rules of Professional Conduct generally govern an attorney’s conduct
 23   before this Court, including circumstances permitting withdrawal. See L.R. 83-2.3.2.
 24          A district court has discretion to permit or deny an attorney’s withdrawal.
 25   Huntington Learning Ctrs., Inc. v. Educ. Gateway, Inc., No. 2:09-cv-3200 PSG
 26   (VBKx), 2009 WL 2337863, at *1 (C.D. Cal. July 28, 2009). Courts consider four
 27   1
       After carefully considering the papers filed in connection with the motion to withdraw, the Court
 28   deems the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal.
      L.R. 7-15. Accordingly, the Court VACATES the motion hearing on June 15, 2020, at 1:30 p.m.
Case 2:19-cv-01272-ODW-JEM Document 91 Filed 06/04/20 Page 2 of 3 Page ID #:1212




  1   factors for withdrawal requests: “(1) the reasons why withdrawal is sought; (2) the
  2   prejudice withdrawal may cause to other litigants; (3) the harm withdrawal might
  3   cause to the administration of justice; and (4) the degree to which withdrawal will
  4   delay the resolution of the case.” Id.
  5         Ms. Dobson seeks to withdraw under California Rules of Professional
  6   Conduct 3-700(C)(1)(d) and (f) (now Cal. R. Prof’l Conduct 1.16(b)(4) & (5) (Nov. 1,
  7   2018)).   She asserts “[t]he Principal for Banneret, LLC . . . will continue either
  8   Self-Represented or he will hire new counsel to complete this matter.” (Mot. 2; Decl.
  9   of Michele A. Dobson ¶ 2, ECF No. 81-2.) Although the Court acknowledges that
 10   permissive withdrawal may be warranted due to Banneret’s refusal to communicate or
 11   pay legal fees, Ms. Dobson neglects to acknowledge that Banneret is a business entity
 12   that cannot represent itself pro se in federal court. C.D. Cal. L.R. 83-2.3.2; Rowland
 13   v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201–02 (1993).
 14   Nor has she “give[n] written notice to the organization of the consequences of its
 15   inability to appear pro se.” C.D. Cal. L.R. 83-2.3.4. As no attorney has yet to
 16   substitute in for Banneret and Banneret has not been advised of the consequences of
 17   its inability to appear pro se, the Court rejects Ms. Dobson’s motion to withdraw.
 18         Additionally, the trial in this matter is quickly approaching, with the Pretrial
 19   Conference in less than one month and the Trial in less than seven weeks. (See
 20   Scheduling and Case Management Order 24, ECF No. 42.) The parties recently
 21   stipulated to extend the mediation deadline to June 20, 2020, to facilitate “resol[ution]
 22   [of] this case through mediation.” (Stip. 2, ECF No. 88; Order Granting Stip., ECF
 23   No. 89.) Permitting withdrawal at this late juncture would disrupt ongoing mediation
 24   efforts and result in delay to the impending pretrial and trial dates.
 25         Therefore, Ms. Dobson’s motion to withdraw is DENIED. Ms. Dobson may
 26   reapply to withdraw as counsel if Banneret acquires substitute counsel, provided
 27   withdrawal does not cause unwarranted delay in the resolution of the case. See C.D.
 28




                                                   2
Case 2:19-cv-01272-ODW-JEM Document 91 Filed 06/04/20 Page 3 of 3 Page ID #:1213




  1   Cal. L.R. 83-2.3.5.    At that time, Banneret must file a request for approval of
  2   substitution of attorney.
  3
  4         IT IS SO ORDERED.
  5
  6         June 4, 2020
  7
  8                               ____________________________________
  9                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                               3
